Title: Mason Locke Weems to John Adams, 14 May 1784
From: Weems, Mason Locke
To: Adams, John


        
          London May 14 1784
        
        Your Excellency’s very Friendly Letter of the 22 April is safely come to hand, for which be pleased to accept my warmest thanks. a poor Acknowledgement truly for so Signal a favour. The Honourble Mr Laurens advises me to proceed immediately to Copenhagen But his Lordship the Bishop of St Asaph, thinks I might as well Stay a

few Weeks longer, and see whether or no Parliament will pass an Act for ordaining American Candidates without exacting the Oath. My very Generous Friend Mr Johnson thinks a Letter from your Excellency or some Illustrious Personage of your Acquaintance, to a Danish Bishop would do me much Service. this would be a favour of such Magnitude, as to surpass my Gratitude to Say how much it would Oblige
        Your Excellency’s very Sincer / Friend & Servt.
        
          Mason Weems
        
        
          Be pleased to direct your Letter to me at No 8 Quality Court Chancery Lane
        
      